NUMBER 13-22-00174-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ADELANTE FUNDING I LTD., A
TEXAS LIMITED PARTNERSHIP,                                                Appellant,

                                          v.

JUAN DE RIOS OZUNA AND
MARGARITA OZUNA,                                                         Appellees.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      This is an interlocutory appeal of a temporary injunction order in a dispute

concerning certain real property. Appellant Adelante Funding I Ltd., a Texas Limited

Partnership, has filed a “Motion for Voluntary Dismissal” stating that the parties have

reached a settlement agreement in the underlying cause and that the instant appeal is
moot. Appellant represents that appellees have not indicated whether they oppose the

relief requested in the motion.

       Having reviewed the motion and the record documents, we conclude the motion is

meritorious and should be granted. Accordingly, we GRANT appellant’s “Motion for

Voluntary Dismissal” and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

Costs will be taxed against the appellant. See TEX. R. APP. P. 42.1(d) (“Absent agreement

of the parties, the court will tax costs against the appellant.”). Because the appeal is

dismissed at appellant’s request, no motion for rehearing will be entertained.


                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
30th day of August, 2022.




                                            2